Title: To George Washington from Robert Morris, 12 August 1783
From: Morris, Robert
To: Washington, George


                        
                            Sir
                            Office of Finance 12th Augt 1783
                        
                        I have received your Excellency’s favor of the Sixth Instant—I am always happy to hear from you altho I
                            confess that every new Demand for Money makes me Shudder. Your Recommendations will always meet my utmost attention
                            because I am perswaded that you have equally with me the Desire to husband and to enlarge our Resources—Your perfect
                            Knowlege of our political and military Situation must decide on the Measures to be pursued and I am perswaded that your
                            Advice to Congress on these Subjects will be equally directed to the Safety the Honor and the Interest of the United
                            States—With very sincere Esteem I have the Honor to be Sir your Excellency’s most obedient & humble Servant
                        
                            Robt Morris
                        
                    